          Case 7:20-cr-00626-PMH Document 139 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                      SCHEDULING ORDER

             -against-                                             20 Cr. 626

ISAIAH SANTOS,

                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

        The Court has scheduled a Change of Counsel for March 1, 2021 at 12:00 p.m. before

Magistrate Judge Judith C. McCarthy. To access the conference, counsel should call 877-873-8017

and use access code 4264138.

        Members of the press and public may call the same number, but will not be permitted to

speak during the conference. Persons granted remote access to proceedings are reminded of the

general prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Local Civil Rule 1.8. Violation of these prohibitions may result in sanctions, including removal of

court issued media credentials, restricted entry to future hearings, denial of entry to future hearings,

or any other sanctions deemed necessary by the Court.

        Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: February 26, 2021
       White Plains, New York
                                                          SO ORDERED:

                                                                ___________________   ___
                                                                                       _ _
                                                          ___________________________________
                                                               TH C.
                                                          JUDITH   C McCARTHY
                                                                      M CARTHY
                                                          United States Magistrate Judge
